The affidavit stated as facts things which if true furnished "probable cause" for the issuance of the search warrant. Appellant again urges in his motion for rehearing that the trial court erred in not permitting him to go behind the affidavit and show that, though positive in form, it was in fact made upon information and belief, and to show that the affiants had no personal knowledge at the time they made the affidavit that appellant was manufacturing or selling intoxicating liquor in his private residence or on his premises. These questions were discussed at some length in Ware v. State, 110 Tex.Crim. Rep., 7 S.W.2d 551, and Bird v. State, 110 Texas. Crim. Rep., 99, 7 S.W.2d 953, and in the other cases referred to in our original opinion. In addition to those we cite Wells v. State, 114 Tex. Crim. 63,24 S.W.2d 439; Boone v. State, 114 Tex. Crim. 653,26 S.W.2d 655; Cordona v. State, 115 Tex. Crim. 538,31 S.W.2d 542; Pond v. State, 119 Tex. Crim. 306,45 S.W.2d 962; Hinkley v. State, 119 Tex. Crim. 254,45 S.W.2d 581; Vicera v. State, 115 Tex. Crim. 584,27 S.W.2d 545; Montgomery v. State, 115 Tex. Crim. 469,31 S.W.2d 440. The holding in all of the cases mentioned both in the original opinion and hereinabove support the conclusion announced in the original opinion.
The motion for rehearing is overruled.
Overruled. *Page 131